Citation Nr: 0503183	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  04-12 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses for hospitalization and medical treatment 
incurred from July 10, 2003 through July 11, 2003, at Jane 
Phillips Medical Center, Tulsa, Oklahoma.  

(The issue of whether there was clear and unmistakable error 
(CUE) in a September 9, 2002, decision of the Board of 
Veterans Appeals; entitlement to a disability evaluation in 
excess of 40 percent for a low back disability; whether there 
is new and material evidence to reopen a previously denied 
claim of entitlement to service connection for a cervical 
spine disorder; whether there is CUE in a September 16, 1974 
rating decision wherein the RO denied entitlement to service 
connection for a low back disorder; and entitlement to 
service connection for coronary artery disease (CAD), angina 
pectoris, and hypertension, claimed as secondary to chronic 
lumbosacral strain with scoliosis, are addressed in two 
separate decisions with separate docket numbers.)  






REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from April 1960 
to January 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2003 determination by the 
Department of Veterans Affairs (VA) Medical Center (VAMC) 
located in Muskogee, Oklahoma, that the veteran was not 
entitled to payment or reimbursement for the cost of private 
medical expenses incurred from July 10, 2003 through July 11, 
2003, at Jane Phillips Medical Center.  The veteran 
subsequently appealed that decision.  


FINDINGS OF FACT

1.  The veteran incurred medical expenses at Jane Phillips 
Medical Center, a private medical facility, from July 10, 
2003 through July 11, 2003.

2.  VA payment or reimbursement of the costs of the private 
medical care provided at Jane Phillips Medical Center from 
July 10, 2003 through July 11, 2003, was not authorized prior 
to the veteran's undergoing that treatment.

3.  The preponderance of the credible and probative evidence 
establishes that a VA medical facility was feasibly available 
for the treatment of the veteran at the time that he received 
medical treatment at Jane Phillips Medical Center from July 
10, 2003 through July 11, 2003.

4.  The veteran is not personally liable for treatment 
received at Jane Phillips Medical Center from July 10, 2003 
through July 11, 2003, because he has coverage under private 
medical insurance.


CONCLUSIONS OF LAW

1.  In the absence of prior authorization for payment of the 
private medical expenses incurred at Jane Phillips Medical 
Center from July 10, 2003 through July 11, 2003, 
reimbursement for such expenses is not warranted.  38 
U.S.C.A. § 1703 (West 2002); 38 C.F.R. § 17.54 (2004).

2.  The criteria for payment or reimbursement of unauthorized 
medical expenses incurred at Jane Phillips Medical Center, a 
private medical facility, from July 10, 2003 through July 11, 
2003, have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 
2002); 38 C.F.R. §§ 17.120, 17.1000-.1008 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).


Although the Secretary has issued implementing regulations, 
setting out specific duties in assisting claimants in 
developing evidence, these regulations are applicable only to 
claims governed by 38 C.F.R. Part 3; thus, those duty-to-
assist regulations do not apply to this case, in which the 
governing substantive regulations reside in Part 17 of 38 
C.F.R.  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001) 
(Supplementary Information: Scope and Applicability).

The VCAA contains a number of provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the agency of original jurisdiction (AOJ), 
and notification as to evidentiary requirements.  The Board 
has carefully reviewed the claims file, to ascertain whether 
remand to the AOJ or other development is necessary in order 
to assure compliance with the new legislation.  

The Board notes that the development of medical evidence 
appears to be complete.  Unlike many questions subject to 
appellate review, the issue of whether the appellant is 
entitled to reimbursement or payment of medical expenses, by 
its very nature, has an extremely narrow focus.  The VAMC, in 
a November 2003 letter and the March 2004 statement of the 
case, set forth the law and facts in a fashion that clearly 
and adequately explained the basis for its decision.  

The veteran has not submitted or made reference to any 
additional records which would tend to substantiate his 
claim.  Furthermore, the facts underlying this case do not 
appear to be in dispute.  It appears clear, therefore, that 
there are no outstanding records or other evidence that could 
support the claim.

It is the Board's responsibility to evaluate the entire 
record on appeal. See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).


Reimbursement of Unauthorized Medical Expenses

The veteran is seeking reimbursement for the costs of medical 
treatment received during an admission to Jane Phillips 
Medical Center, a private medical facility, from July 10, 
2003 through July 11, 2003.  The record reflects that he had 
a history of mild coronary artery disease, intermittent 
atrial fibrillation, and severe hypertension, which had been 
under good control.  

The veteran started having chest pain and was admitted as an 
outpatient to the Cardiopulmonary Services at the Jane 
Phillips Medical Center on July 10, 2003.  Upon admission, he 
had a patient profile consisting of "bilateral 
caudication."  Cardiac catheterization, including an aorta-
femoral runoff study, was undertaken.  Following that 
procedure, the patient profile consisted of "recurring 
angina, abnormal SPECT study with inferior wall reversible 
ischemia and 80 % proximal right coronary artery lesion."  

A decision was made to proceed with angioplasty.  
"Percutaneous Transluminal Coronary Stent Placement" was 
performed under fluoroscopy.  The results were the 
"successful stenting of an 80 % proximal right coronary 
artery lesion . . . with no residual stenosis."  The veteran 
was discharged on July 11, 2003, with a discharge diagnoses 
that included unstable angina and a successfully stented 80 
percent proximal right coronary artery lesion shown on 
cardiac catheterization.  He was to be followed at the 
physician's office in a "couple of weeks."   

According to the March 2004 statement of the case,, the VAMC 
did not receive notification of the veteran's admission to 
Jane Phillips Medical Center until he filed his claim for 
reimbursement of medical expenses in September 2003.  

In November 2003, the claims for payment of medical expenses 
were denied by the VAMC on the basis that the veteran was not 
treated at the private medical center for a service-connected 
disability, nor for a disability connected to his service-
connected disability; a VA facility was feasibly available to 
provide care; and he had other insurance as a means of 
payment.  As explained in the Introduction, he subsequently 
appealed the VAMC's determination.

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received in a private facility 
in July 2003.  See 38 U.S.C.A. § 1703(a); see also 38 C.F.R. 
§ 17.54.  This is a factual, not a medical, determination.  
See Similes v. Brown, 5 Vet. App. 555 (1994).

The law provides that, in connection with its statutory 
obligation to provide medical services to veterans, VA may 
contract for private hospital care in certain limited 
circumstances, including cases where a medical emergency 
exists.

Pursuant to 38 U.S.C.A. § 1703(a), "When Department [of 
Veterans Affairs] facilities are not capable of furnishing . 
. . the care or services required, the Secretary, as 
authorized in [38 U.S.C.A. § 1710 or 1712], may contract with 
non-Department facilities in order to furnish" certain care, 
including: "[h]ospital care or medical services for the 
treatment of medical emergencies which pose a serious threat 
to the life or health of a veteran receiving medical services 
in a Department facility . . . until such time following the 
furnishing of care in the non-Department facility as the 
veteran can be safely transferred to a Department facility."  
38 U.S.C. § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 (2004) 
(formerly 38 C.F.R. § 17.50b).

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54 (2004) (formerly 38 C.F.R. § 17.50d).  See Malone v. 
Gober, 10 Vet. App. 539, 541 (1997); see also General Counsel 
Opinion, VAOPGCCONCL 1-95, at 9 ("Authorization in advance is 
essential to any determination as to whether the Department 
is or is not going to furnish the contract care.").  In the 
case of an emergency that existed at the time of admission, 
an authorization may be deemed a prior authorization if an 
application is made to VA within 72 hours after the hour of 
admission.  38 C.F.R. § 17.54 (2004).

In the present case, there is no evidence that the veteran 
sought and obtained proper authorization for VA payment of 
the private medical expenses he incurred in July 2003.  He 
has not asserted that such authorization was given, and there 
is no evidence of record suggesting that any such 
authorization was given.


In Smith v. Derwinski, 2 Vet. App. 378 (1992), the United 
States Court of appeals for Veterans Claims (CAVC) noted that 
emergency medical care received from a non-VA medical 
facility requires authorization pursuant to 38 C.F.R. § 17.54 
(formerly codified at 38 C.F.R. § 17.50d (1991)).  The 
veteran in that case had argued that his non-VA care was 
authorized because his VA treating physician had informed him 
that arrangements were made for him to be treated at non-VA 
medical facility.  The CAVC, in rejecting that contention, 
observed that the advice of a doctor to go to a non-VA 
hospital is not the specific type of authorization of payment 
which is contemplated in the VA regulation.

The veteran has stated that the care that he had received at 
the VAMC prior to July 2003, did little to relieve his 
cardiac condition.  He claims that he had been told by the 
physicians at VAMC that there was nothing that they could do 
to assist him.  He argues that he was given no choice but to 
seek private medical assistance given VAMC's position on his 
coronary artery disease.  

Regardless of the veteran's reasoning for seeking private 
medical treatment, in the instant case, as in Smith, it has 
not been contended that VA specifically agreed to pay the 
medical bills incurred at the private facility.  Moreover, as 
in the Smith case, specific formalities which must be 
followed under 38 C.F.R. § 17.54 were not complied with here, 
as a result of which proper authorization from VA was not 
obtained.  As noted above, VAMC was not informed of the 
private treatment until several months after the treatment 
had been given.  

In this case, there is no evidence that the veteran obtained 
proper authorization for payment of the private medical 
expenses he incurred in July 2003.  Accordingly, the Board 
must conclude that prior authorization for the private 
medical treatment received in July 2003, was not obtained 
pursuant to 38 C.F.R. § 17.54, and that payment is not 
warranted for expenses incurred in conjunction with that 
treatment under 38 U.S.C.A. § 1703.

The CAVC has stated that a "second avenue for potential 
relief for a veteran entitled to VA care forced to obtain 
treatment at a non-VA facility is 38 U.S.C. § 1728, which 
provides that the Secretary 'may, under such regulations as 
the Secretary shall prescribe, reimburse . . . for the 
reasonable value of such care or services . . . for which 
such veterans have made payment.'"  Malone v. Gober, 10 Vet. 
App. 539, 541 (1997), quoting 38 U.S.C.A. § 1728(a) (emphasis 
added by the CAVC).

Such reimbursement is available only "where - (1) such care 
or services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; (2) such care or services were rendered to a veteran 
in need thereof (A) for an adjudicated service-connected 
disability, (B) for a non-service-connected disability 
associated with and held to be aggravating a service-
connected disability, (C) for any disability of a veteran who 
has a total disability permanent in nature from a service-
connected disability, or (D) for any illness, injury, or 
dental condition in the case of a veteran who (i) is a 
participant in a vocational rehabilitation program (as 
defined in section 3101(9) of this title), and (ii) is 
medically determined to have been in need of care or 
treatment . . . .; and (3) [VA] or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical."  38 U.S.C.A. § 1728(a) (emphasis added); 38 
C.F.R. § 17.120 (2004) (formerly 38 C.F.R. § 17.80).

The CAVC has observed that, given the use by Congress of the 
conjunctive "and" in the statute, emphasized in the above 
quotation, "all three statutory requirements would have to be 
met before reimbursement could be authorized."  Malone, 10 
Vet. App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 
327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993).

Having reviewed the evidence, the Board finds that the 
appellant is not eligible for payment or reimbursement under 
38 U.S.C.A. § 1728 for private medical expenses incurred in 
July 2003, because he has not satisfied all of the three 
necessary criteria listed therein.  As indicated, in order to 
be eligible for reimbursement of unauthorized medical 
expenses there are three main requirements, all of which must 
be met.  


The care must be for a service connected disability, must be 
necessitated by a medical emergency, and must have been 
necessitated by unavailability of VA or Federal facilities 
for treatment.  The Board need not consider whether the 
private treatment provided was for a disability related to a 
service-connected disability, nor whether an emergency 
existed that necessitated treatment at a non-VA facility.

In this case, the veteran has not alleged, nor is there any 
evidence supporting a finding that a VAMC facility was not 
feasibly available for the care he required.  By his own 
admission, he did not seek treatment at the VAMC on July 10, 
2003 solely because he was dissatisfied with the treatment 
that he had received at the VAMC in the past.  He has alleged 
that VAMC's improper treatment actually left him no choice 
but to seek treatment at a private facility.  

He further argues that VAMC's failure to correctly diagnose 
and treat his coronary artery disease, should be reason 
enough for VAMC to assume payment for the July 2003 medical 
treatment received at Jane Phillips Medical Center.  He has 
not alleged, nor is there any evidence to support the finding 
that the VAMC was not feasibly available.  

With respect to any medical conjectures that could be made on 
his part, the veteran has not been shown to possess the 
medical background required to provide such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
hypothesizing, particularly in the absence of any supporting 
medical authority, serves no constructive purpose and need 
not be considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 
(1991).

Accordingly, the Board finds that a VA medical facility was 
feasibly available for the treatment of the veteran on July 
10 and 11, 2003, and that an attempt by him to use them 
beforehand would have been reasonable, sound, wise, and 
practical.  In short, the third criterion for payment or 
reimbursement of unauthorized medical expenses under 38 
U.S.C.A. § 1728 has not been met.

The Veterans Millennium Health Care and Benefits Act also 
provides general authority for reimbursement for the 
reasonable value of emergency treatment furnished in a non-
Department facility to those veterans who are active 
Department health-care participants (i.e., enrolled in the 
annual patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such non-VA treatment and not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728.  
See 38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1000-1008 
(2004).

However, under 38 U.S.C.A. § 1725, a veteran is only 
considered to be "personally liable" for treatment if he has 
no entitlement to care or services under a health-plan 
contract, which includes an insurance policy or contract, 
medical or hospital service agreement, membership or 
subscription contract, or similar arrangement under which 
health services for individuals are provided or the expense 
of such services are paid.  See 38 U.S.C.A. § 1725(b)(3)(B) 
and (f)(2)(A).

In this case, as confirmed by the invoice of charges, dated 
February 1, 2004, from Jane Phillips Medical Center relative 
to the treatment received in July 2003, the veteran has 
health care coverage through both Medicare and a commercial 
medical insurance firm.  Thus, because he has entitlement to 
care or services under a health-plan contract, he is not 
eligible to receive reimbursement for the reasonable value of 
emergency treatment under the provisions of 38 U.S.C.A. § 
1725 and its implementing regulations.

While the Board is sympathetic toward the veteran, it is 
bound by the law, and this decision is dictated by the 
relevant statutes and regulations.  Moreover, the Board is 
without authority to grant benefits simply because it might 
perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The 
Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)).

In summary, the Board finds that the evidence fails to 
satisfy one of the three criteria listed in 38 U.S.C.A. § 
1728(a).  The Board also finds that the veteran is not 
eligible to receive reimbursement for the reasonable value of 
emergency treatment under the provisions of 38 U.S.C.A. § 
1725.  The benefit sought on appeal must, accordingly, be 
denied.


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses for hospitalization and medical treatment 
incurred from July 10, 2003 through July 11, 2003, at Jane 
Phillips Medical Center, Tulsa, Oklahoma, is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


